Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The examiner initial notes that this document is considered a response to the After-Final Response filed 11/19/2021 and in particular a response to Applicant’s Arguments filed 11/19/2021 as part of the after-final response. 

Rejection under 35 U.S.C. 101: 
The proposed amendments do not appear to overcome the rejection under 101. 
	Merely for sake of brevity, the proposed amendments to representative Claim 1 which recite: “executing the generated queries…”, “identifying passages in the knowledge base…”, and at least “executing a plurality of scoring passages” were discussed in their proposed form during the interview conducted on 11/02/2021. As discussed, and as noted in the interview summary (mailed 11/08/2021), at least these proposed amendments do NOT overcome the rejection under 35 U.S.C. 101. The examiner refers to the discussion during the interview for more details. 
	Additionally, in the instant after final response, at least representative claim 1 contains a new proposed amendment, which recites: 
	Generating queries based on the identified components, the syntactic and semantic elements, and the measurement value correspond to the question, and wherein the generated queries comprise triple store queries using SPARQL Protocol and Resource Description Framework (RDF) Query Language (SPARQL).” 

First, it does not appear that the as-filed specification provides support for the above amendment and therefore a rejection under 35 U.S.C. 112(a) would be appropriate if formally entered. In Applicant’s Arguments (11/19/2021), the applicant alleges that support is found in at least paragraphs [0024]-[0025] of the as-filed specification. 
Paragraph [0024] does not appear to contain language that supports the function of generating queries but rather discusses how each candidate answer is scored and, after merging and ranking, a confidence of each answer is provided. This does not support the amended claim language for “Generating queries…” 
Paragraph [0025] similarly, does not appear to contain language that supports of the function of generating queries but rather discusses the unit conversion feature of the instant invention. 
Upon further consideration of the specification, the best support of the above proposed claim language is paragraph [0022] which, at least in part, recites: 
“…In an embodiment, a variety of search techniques may be used including the use of multiple text search engines with different underlying approaches, document search as well as passage search, knowledge base search using SPARQL on triple stores, the generation of multiple search queries for a single question…” 
 First, this paragraph is the only mention of SPARQL throughout the entire disclosure and does not appear to support the functionality relied upon in the claim 
The above identified portion of the specification does not appear to have any relation to the generation of queries. At best, in its most exemplary embodiment, Paragraph [0022] provides for that some variety of search techniques may be used to provide candidate answers. This does not provide for generation of queries, wherein those queries comprise a specific type of data structure commonly used for triples (e.g. SPARQL). 
Merely for clarity of record, the examiner notes that the term SPARQL is never described throughout the disclosure of the instant invention. However, the term SPARQL is implicitly assumed to refer to SPARQL Protocol and RDF Query Language. 
	The examiner further notes that a rejection under 35 U.S.C. 112(a) would further be appropriate because, even if such explicit language appear within the as-filed specification, which the examiner contends, such language would lack written description. 
	MPEP 2161.01(I) recites, at least in part: “…[i]n other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
	That is, returning to the claim language, even if literally support for the claim language appeared within the as-filed specification, such claim language is not sufficient described. In other words, the specification merely mentions in passing that some variety of search techniques (of which one is possibly this SPARQL feature) may be HOW the function of “generating queries” is performed such that the generated queries comprise triple store queries using SPARQL. 
In conclusion, based on the above evidence, if the proposed language above was formally filed, a rejection under 35 U.S.C. 112(a) would be appropriate. 
	Second, even if the above claim language was supported and sufficiently described, which the examiner contends, such language would not overcome the rejection under 35 U.S.C. 101. 
	Again, the limitation in question is: 
	Generating queries based on the identified components, the syntactic and semantic elements, and the measurement value correspond to the question, and wherein the generated queries comprise triple store queries using SPARQL Protocol and Resource Description Framework (RDF) Query Language (SPARQL).” 
This limitation is considered part of the abstract idea and the additional elements recited do NOT amount to significantly more than the judicial exception. 
	Specifically, as was discussed in the interview, the functionality encompassed by “generating queries based on the identified components, the syntactic and semantic elements, and the measurement value corresponding to the question” is considered a mental process. 
	That is, reasonably, if a person was asked, for example, “what building is 1800 feet tall?” a person could reasonably (e.g. as a process of simple evaluation, observation, and/or judgement) come up with additional questions (e.g. queries) based on the elements within the original question. For example, “where is the building 
	Clearly as can be seen, after understanding such an example question, the functionality encompassed under the BRI of “generating queries” is nothing more than a mental process and thus, under Step 2A Prong 1 recites an abstract idea. 
	Under Step 2A Prong 2, the proposed claimed phrase “…wherein the generated queries comprise triple store queries using SPARQL Protocol and Resource Description Framework (RDF) Query Language (SPARQL)” is considered an additional element. However, this additional element does NOT integrate the abstract idea into a practical application because such language only generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). For example, simply linking the functionality of “generating queries” such that the queries generated comprise triple store queries using SPARQL is simply linking the abstract idea to the technological environment of a computer or, additionally, to a generally recited database. 
	Additionally, the generated queries, from the proposed claim language, NOT the actual generation of the queries are stored in computer-implemented data structure (e.g. RDF triples using SPARQL). At least because of this, the simple storage of queries in the data structure achieved through the use of SPARQL is simply equivalent to using a general purpose computer as a tool to perform the abstract idea (MPEP 2106.05(f)) and therefore this additional element does NOT integrate the abstract idea into a practical application. 
	
explicitly within MPEP 2106.05 (g). In particular, the courts have regularly found that selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity and thus simply limiting the generated queries to RDF triples using SPARQL is an additional element which does NOT integrate the abstract idea into a practical application. 
	Continuing the analysis further, the argued proposed claim language must be analyzed under Step 2B. 
	Under Step 2B, the identified additional element does NOT amount to significantly more than the judicial exception because, similarly to the above, the simple limiting of the generated queries to a RDF triple using SPARQL is merely generally linking the use of the judicial exception to a particular technological environment (e.g. computers) or field of use (e.g. databases). Thus, the identified additional element does NOT amount to significantly more than the judicial exception. 
	Even if the identified additional element could not be reasonably seen as only generally linking the judicial exception to a particular technological environment, the 
	To show that the use of SPARQL is well-known, routine, and conventional, the examiner must present evidence as per the Berkheimer memo. 
	As evidence, the examiner refers to the official W3C (World Wide Web consortium) recommendation of SPARQL (NPL 2008, see attached). For clarity of record, the examiner notes that W3C is recognized as the main international standards organization for the internet (World Wide Web). 
	In this recommendation, W3C recites: 
	RDF (resource description framework) is a directed, labeled graph data format for representing information in the Web. This specification define the syntax and semantics of the SPARQL query language for RDF. SPARQL can be used to express queries across diverse data sources.
	To clarify, an international group response for setting the standards for the Web, officially recommends that SPARQL is used to express queries for RDF triples. The examiner submits that this evidence, from 2008, shows that it is well-known, routine, and conventional to use SPARQL to express queries and therefore shows that the identified additional element is indeed well-known, routine, and conventional. 
	From the above evidence, if the proposed amendments were formally filed: 
1. a rejection under 112(a) would be appropriate. 
2. the rejection under 35 U.S.C. 101 would be maintained. 

New claims: 
Claims 21-26 are newly presented and therefore would require further search and/or consideration. 

/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126